Title: From Thomas Jefferson to United States Congress, 15 February 1808
From: Jefferson, Thomas
To: United States Congress


                  
                      To the Senate & House of  Representatives of the
                         United States 
                     
                     Feb. 15. 1808.
                  
                  I communicate for the information of Congress a letter from the Consul of the United States at Malaga to the Secretary of State, covering one from mr Lear our Consul at Algiers, which gives information that the rupture threatened on the part of the Dey of Algiers has been amicably settled and the vessels siezed by him are liberated.
                  
                     Th: Jefferson 
                     
                     
                  
               